       Case 3:20-cv-00157-BSM Document 5 Filed 08/13/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

KATHERINE R. WARREN                                                        PLAINTIFF
ADC #714772

V.                        CASE NO. 3:20-CV-00157-BSM

BRADLEY                                                                  DEFENDANT

                                       ORDER

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 13th day of August, 2020.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
